       2:17-cv-02304-SEM-EIL # 31          Page 1 of 6                                       E-FILED
                                                          Wednesday, 28 November, 2018 11:56:39 AM
                                                                        Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

 RAENELL T. CRENSHAW As                           )
 INDEPENDENT ADMINISTRATOR of the                 )
 ESTATE OF FLOYD S. CRENSHAW,                     )
 DECEASED,                                        )
                                                  )
                     Plaintiff,                   )
                                                  )
    -vs-                                          ) No. 17-cv-02304
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                     Defendant.                   )

    THE PARTIES’ JOINT SECOND PROPOSED REVISED SCHEDULE FOR
 DISCOVERY AND FILING OF PRELIMINARY MOTIONS BY THE DEFENDANT

           The Plaintiff, and the Defendant, by their respective undersigned counsel,

jointly submit this proposed revised schedule for the suspension of discovery responses

by the Plaintiff and of the Defendant, pending resolution of the below recited motions

to be filed by the Defendant within the next six weeks, addressing the following

preliminary issues arising from Count I of the Plaintiff’s Amended Complaint (FAC)

(R.19), including its incorporation into Count II of the FAC.

      The Plaintiff and Defendant, subject to approval by this Court, believe that the

Defendant’s following defenses to Count I of the Plaintiff’s Amended Complaint

(R.19) (FAC) that the Plaintiff also incorporated into Count II of the FAC should now be

resolved prior to the parties’ submissions of their Fed.R.Civ.P. 26 Expert Witness

disclosures and prior to the parties engaging in prolonged expensive discovery in this

                                              1
        2:17-cv-02304-SEM-EIL # 31          Page 2 of 6



case.

        The requested defenses to now be presented to and decided by this Court at this

stage of the litigation include:

        (1) The statutes of limitation and statutes of repose (to the extent the issue is ripe

for adjudication) and to the extent that they either extinguish or limit the Plaintiff’s

causes of action against the Defendant recited in Count I of the FAC that are reasserted

as part of Count II of the same.

        (2) Whether the allegations and alleged cause(s) of action recited in ¶¶37g–37k

and the requested prayer for relief arising from same in Count I of the Plaintiff’s FAC

that also are incorporated into Count II of the FAC should be dismissed from the FAC.

        (3) Whether the Plaintiff’s alleged Survival Claim recited in Count I of the FAC

that also is incorporated into Count II of the FAC should be dismissed from the FAC.

        The Defendant does not waive, and does reserve, all other issues and defenses to

the Plaintiff’s FAC not raised in these preliminary defense motions and not raised in the

Defendant’s preliminary Motion for Summary Judgment on Count II of the FAC (R.28).

        The early resolution of these issues at this stage of the litigation may streamline

the remainder of the litigation in this major case, and may impact the scope of discovery

on these issues, including discovery on the Plaintiff’s allegations of medical negligence,

now spanning between the years of 2001 and 2015, recited in Count I, and incorporated

into Count II, of her FAC against the United States.



                                               2
       2:17-cv-02304-SEM-EIL # 31          Page 3 of 6




       The parties further request that after this Court resolves these Motions, that a

status conference be conducted with the goal of establishing a revised discovery

schedule regarding the then remaining issues in this case.

       The parties further believe that without this requested change:

       1. The Plaintiff would submit her Rule 26 Reports by the current deadline of

November 28, 2018.

       2. The Defendant would complete discovery of the Plaintiff’s expert witnesses by

January 28, 2019, and would submit its expert Rule 26 Reports by March 29, 2019.

       3. The Plaintiff would complete discovery of the Defendants’ expert witnesses by

and discovery would end on May 28, 2019.

       4. The Defendant would submit by July 21, 2019, its Motion for Summary

Judgment. This motion, in part, would address, for the first time in July 2019, after

discovery has been completed, the identical issues that are requested by the parties to

now be resolved (a) at this earlier stage of the litigation, (b) prior to the parties engaging

in extensive expert and nonexpert discovery in this case, on issues that either may, or

may not, be modified by this Court’s rulings on these above-recited motions.

       This Joint Motion is intended to expedite, and to not delay, discovery and

resolution of this case. As demonstrated immediately below, the parties are

aggressively proceeding with this litigation.



                                              3
         2:17-cv-02304-SEM-EIL # 31        Page 4 of 6




         (1.)   On July 27, 2018, the Plaintiff filed her Amended Complaint (R.17), and on

August 13, 2018, the Defendant filed its Answer and Affirmative Defenses (R.19) to

same.

         (2.)   On August 31, 2018, the Plaintiff submitted to the Defendant the Plaintiff’s

Request to Admit (R.20), and on September 26, 2018 (R.23), the Defendant submitted its

Response to same.

         (3.)   On September 4, 2018, the Plaintiff submitted to the Defendant, the

Plaintiff’s Interrogatories and Request to Produce,(R.21), and on October 17, 2018, the

Defendant submitted its Responses (R.24, R.25) to same.

         (4.)   On November 8, 2018, the Defendant submitted to the Plaintiff the

Defendant’s Initial Interrogatories and Request for Production of Documents (R.26,

R.27).

         (5.)   On November 15, 2018, the Defendant filed its limited Motion for

Summary Judgment (R.28) on Count II of the Plaintiff’s FAC.

         (6.)   On November 15, 2018, the Defendant supplemented its Answers (R.30) to

the Plaintiff’s Interrogatories, and its Response (R.29) to the Plaintiff’s Request to

Produce.

         Wherefore, the parties jointly request that this Court, on the terms and conditions

recited herein, suspend formal discovery in this case, pending this Court’s rulings on

the above-recited motions to be filed by the Defendant within the next six weeks.

                                              4
      2:17-cv-02304-SEM-EIL # 31        Page 5 of 6




      Respectfully submitted by the undersigned respective counsel this 28th day

of November, 2018.

           s/David C. Steigmann            s/ Ronald S. Langacker
           David C. Steigmann              Ronald S. Langacker
           Steigmann Law, P.C.             Langacker Law, Ltd.
           1807 Woodfield Drive            102 East Main Street, Suite 100
           Savoy, Illinois 61874           Urbana, Illinois 61801
           Attorney for the Plaintiff      Attorney for Plaintiff



                                          s/David H. Hoff
                                           DAVID H. HOFF, Bar No. IL 1234072
                                           Assistant United States Attorney
                                           201 S. Vine St., Suite 226
                                           Urbana, IL 61802
                                           david.hoff@usdoj.gov
                                           Attorney for the Defendant




                                          5
       2:17-cv-02304-SEM-EIL # 31        Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 28, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

       David C. Steigmann
       Attorney for the Plaintiff
       Steigmann Law, P.C.
       1807 Woodfield Drive
       Savoy, Illinois 61874
       217/351-5818
       Fax 217/351-5819

       Ronald S. Langacker
       Attorney for Plaintiff
       Langacker Law, Ltd.
       102 East Main Street
       Suite 100
       Urbana, Illinois 61801
       217/954-1025
       Fax 217/903-5255


                                          s/David H. Hoff
                                          DAVID H. HOFF, Bar No. IL 1234072
                                          Assistant United States Attorney
                                          201 S. Vine Street, Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          Fax: 217/373-5891
                                          david.hoff@usdoj.gov




                                            6
